Citation Nr: 1708245	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-11 419A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of head injury.

2.  Entitlement to service connection for right foot disability.

3.  Entitlement to service connection for left foot disability.

4.  Entitlement to a rating in excess of 50 percent for bipolar disorder and posttraumatic stress disorder (PTSD) (previously evaluated as phobic disorder with anxiety) prior to June 14, 2012.

5.  Entitlement to special monthly compensation at the housebound rate prior to June 14, 2012.

6.  Entitlement to higher ratings for cervical strain with radiculopathy, evaluated as 30 percent disabling for orthopedic impairment, with separate 20 percent ratings assigned for radiculopathy of each upper extremity from April 16, 2015.

7.  Entitlement to higher ratings for lumbosacral strain, evaluated as 20 percent disabling for orthopedic impairment, with separate 10 percent ratings assigned for radiculopathy of each lower extremity from April 16, 2015.

8.  Entitlement to a rating in excess of 10 percent for duodenal ulcer, status post vagotomy and pyloroplasty.  

9.  Entitlement to a compensable rating for residuals of a crush injury of the left lower leg.

10.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1976 to November 1980 and from March 1984 to March 1988.  He also had service in the U.S. Naval Reserve.

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  By that decision, the RO, in pertinent part, increased the rating for phobic disorder with anxiety from 10 to 30 percent, effective December 7, 2006; and increased the rating for cervical strain with radiculopathy from 20 to 30 percent, effective the same date.  The RO also denied a rating in excess of 20 percent for lumbosacral strain; a rating in excess of 10 percent for duodenal ulcer, status post vagotomy and pyloroplasty; compensable ratings for hypertension and residuals of a crush injury to the left lower leg; service connection for residuals of head injury; service connection for right and left foot disabilities; and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

In March 2009, while the Veteran's appeal was pending, the RO increased the rating for phobic disorder with anxiety to 50 percent, effective December 7, 2006.  The RO also granted a TDIU, effective April 14, 2007.

The Veteran moved to Florida in 2011, and his case was transferred to the jurisdiction of the RO in St. Petersburg.  Based on the receipt of additional evidence, the St. Petersburg RO, in April 2013, changed the diagnosis of the Veteran's service-connected psychiatric disorder to bipolar disorder and PTSD and assigned a total (100 percent) schedular evaluation therefor, effective June 14, 2012.  The RO also granted special monthly compensation at the housebound rate, effective the same date.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In April 2014, the Veteran testified at a Board video-conference hearing before the undersigned.  A transcript of that hearing has been associated with the record.

In September 2014, the Board remanded the issues then on appeal to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ, in May 2016, assigned separate 20 percent ratings for radiculopathy of each upper extremity as a manifestation of the Veteran's service-connected cervical strain, effective April 16, 2015, and also assigned separate 10 percent ratings for radiculopathy of each lower extremity as a manifestation of his service-connected lumbosacral strain, effective the same date.

In light of the Board's decision, granting a 100 percent schedular rating for the service-connected psychiatric disabilities prior to June 14, 2012, the ancillary matter of his entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) prior to June 14, 2012, must also be considered.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  

Although evidence was added to the record in June 2016, after the last supplemental statement of the case, issued in May 2016; it is duplicative of that considered in the SSOC and does not contain any new information that bears meaningfully on the outcome of the Veteran's appeal.  As such, there is no need to return the case to the AOJ for consideration of the evidence or, alternatively, to solicit a waiver of AOJ review from the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304(c).

The Board's present decision is limited to an adjudication of issues Number 4, 5, 6, 7, and 10, enumerated above.  For the reasons set forth below, the remaining issues on appeal (Number 1, 2, 3, 8, and 9) are addressed in the REMAND portion of the decision below and are again being REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the period from December 7, 2006, to April 13, 2007, the Veteran's service-connected psychiatric disorders (variously diagnosed, to include as bipolar disorder, PTSD, and phobic disorder) were manifested by a disability picture that more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood; his psychiatric disorders were not then manifested by total occupational and social impairment.

2.  The evidence as to whether the Veteran's service-connected psychiatric disorders have been manifested by total occupational and social impairment since April 14, 2007, is, at least, in relative equipoise.

3.  With this decision, the Veteran now has a single service-connected disability rated at 100 percent, effective April 14, 2007, with additional service-connected disabilities independently ratable at that time at more than 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.

4.  The Veteran is currently in receipt of the maximum schedular disability rating for limitation of motion of the cervical spine; his cervical spine is not ankylosed, and the evidence does not establish that he has intervertebral disc syndrome of the cervical spine that is or has been manifested by periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.

5.  The objective neurologic abnormalities associated with the disability of the Veteran's cervical spine consist of incomplete paralysis of radicular nerves, bilaterally, which is no more than mild.

6.  The evidence as to whether mild, incomplete paralysis of the bilateral radicular nerves has been present since December 7, 2006, is, at least, in relative equipoise.

7.  The Veteran's lumbosacral strain is manifested by forward flexion of the thoracolumbar spine to at least 40 degrees, to include on repetitive motion testing; while he has reported flare-ups, the evidence reflects that a medical opinion with respect to functional loss with repeated use over a period of time, or during flare-ups, cannot be offered without resort to speculation.

8.  The evidence does not establish that the Veteran has intervertebral disc syndrome of the lumbosacral spine that is, or has been, manifested by periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.

9.  The neurologic abnormalities associated with the disability of the Veteran's lumbosacral spine consist of incomplete paralysis of the sciatic nerve, bilaterally, which is no more than moderate.

10.  There has been moderate, incomplete paralysis of the bilateral sciatic nerves since December 7, 2006.

11.  The Veteran's hypertension is not manifested by diastolic blood pressure predominantly 100 or more, or systolic pressure predominantly 160 or more; nor is it shown that he has a history of diastolic pressure predominantly 100 or more with a current requirement for continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for service-connected bipolar disorder, PTSD, and phobic disorder have been met for the period from December 7, 2006, to April 13, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9403, 9411, 9432 (2016).

2.  The criteria for a 100 percent disability rating for service-connected bipolar disorder, PTSD, and phobic disorder have been met since April 14, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9403, 9411, 9432 (2016).

3.  The criteria for special monthly compensation at the housebound rate have been met since April 14, 2007.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350 (2016).

4.  The criteria for a disability rating in excess of 30 percent for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2016).

5.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8510-13, 8610-13, 8710-13 (2016).

6.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8510-13, 8610-13, 8710-13 (2016).

7.  The criteria for a 20 percent rating for radiculopathy of the right upper extremity have been met since December 6, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8510-13, 8610-13, 8710-13 (2016).

8.  The Veteran's favor, the criteria for a 20 percent rating for radiculopathy of the left upper extremity have been met since December 6, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8510-13, 8610-13, 8710-13 (2016).

9.  The criteria for a disability rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2016).

10.  The criteria for a 20 percent rating for radiculopathy of the right lower extremity have been met since December 6, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2016).

11.  The criteria for a 20 percent rating for radiculopathy of the left lower extremity have been met since December 6, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2016).

12.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has met all statutory and regulatory notice and duty to assist requirements with respect to the matters herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although requested to do so, the Veteran did not provide releases for outstanding medical records from multiple private sources, as the AOJ requested in response to the Board's September 2014 remand.  As such, the AOJ was unable to undertake any additional development of those records.  All relevant VA treatment records have otherwise been obtained for association with the Veteran's claims file, as directed; reasonable efforts to procure additional records from Norfolk Naval Hospital have been exhausted, with notification to the Veteran; and examinations have been completed, the reports of which contain the information necessary for a proper adjudication of the claims herein decided.

The examinations of the Veteran's spine have not included all of the testing set out in 38 C.F.R. § 4.59; specifically, with respect to pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  The Board notes, however, that the Veteran is currently in receipt of the maximum schedular rating for limitation of motion of the cervical spine, and that he is also in receipt of a compensable (20 percent) rating for limitation of motion of the lumbar spine.  As such, it appears that the testing outlined in 38 C.F.R. § 4.59 is not required.  See, e.g., Vilfranc v. McDonald, No. 15-0904, 2017 WL 57175, slip op. at 4 (Vet. App. Jan. 5, 2017) (holding that 38 C.F.R. § 4.59 is not for application where the claimant already has a compensable level of limitation of motion); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (indicating that consideration of functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet.App. 202 (1995) is not required if the claimant is already in receipt of the maximum schedular rating for limitation of motion under the pertinent diagnostic code).  No further notice or evidentiary development is necessary.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the evidence contains factual findings that demonstrate distinct time periods during which the disability in question exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of "staged ratings" is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Bipolar Disorder, PTSD, and Phobic Disorder
with Anxiety prior to June 14, 2012

PTSD, bipolar disorder, and phobic disorders are evaluated in accordance with VA's General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes 9403, 9411, and 9432.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

The highest available rating, 100 percent, is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, one's own occupation, or one's own name.  Id.

The evaluation of a disability under the provisions of 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  

A veteran may only qualify for a given rating based on psychiatric disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment.  Id. 

The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In rating psychiatric disorders, consideration is given to the frequency, severity, and duration of symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a score on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.

VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board prior to that date, the amendments are not applicable.

In the present case, service connection for phobic disorder was established in January 1989.  The disability was evaluated as 10 percent disabling under Diagnostic Code 9403, effective March 28, 1988.  The Veteran filed the current claim for increase on December 7, 2006, and, as noted, the AOJ ultimately assigned a 50 percent rating for the disorder during the pendency of the appeal, effective December 7, 2006; changed the diagnosis of the Veteran's disorder to bipolar disorder and PTSD; and assigned a total (100 percent) schedular evaluation therefor, effective June 14, 2012.  See Introduction, supra.  On appeal, the Veteran seeks a rating in excess of 50 percent for his service-connected psychiatric disorders for the period from December 7, 2006, to June 13, 2012.

1.  The Period from December 7, 2006, to April 13, 2007

Although the evidence directly corresponding to this particular period is scant, the record reflects that the Veteran reported during a VA examination in February 2008 that he felt his psychiatric symptoms began to worsen in 2006, after other medical issues came to light.

It was noted during the examination that the Veteran's symptoms included severe symptoms of anxiety, daily panic attacks, shaking, chronic suicidal ideation, and depression; that he had some compulsive symptoms (e.g., cleaning the sink many times per day, including at night); that he spent about one day per week in bed feeling overwhelmed and not talking to anyone; that he had only one friend; that his functioning outside his immediate family, with regard to extended family or friendships, was extremely limited; and that he seemed disjointed and some of his comments during the examination were not clearly related to the questions asked.  The examiner noted that the Veteran's anxiety symptoms, together with his symptoms of depression, low self-esteem, and chronic suicidal ideation placed an "extreme limit on his life functioning," and recorded a GAF score of 45.

In light of these findings, and the Veteran's report to the effect that he had been experiencing increased symptomatology since 2006, the Board is persuaded that the Veteran's psychiatric disorders were manifested by a disability picture that more nearly approximated occupational and social impairment with deficiencies in most areas, so as to warrant the assignment of a 70 percent schedular rating for the period from December 7, 2006, to April 13, 2007.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 4.3.

A schedular rating in excess of 70 percent for that period is not warranted, however.  The Veteran himself has reported that he remained employed through April 13, 2007 and had some, albeit very limited, social contact.  Moreover, none of the evidence suggests that he was then suffering from symptoms functionally equivalent to those listed in the General Rating Formula as indicative of total occupational and social impairment.  The preponderance of the evidence is against the assignment of a schedular rating in excess of 70 percent prior to April 14, 2007.


2.  From April 14, 2007, to June 13, 2012

      a.  Schedular Rating

With respect to the period from April 14, 2007, to June 13, 2012, the evidence supports the assignment of a total (100 percent) schedular rating for the service-connected psychiatric disorders.  The evidence pertaining to that time period reflects a high degree of variability in GAF scores, from a low of 25 on hospital admission in May 2008 to a high of 70 for a brief period in mid-2011, with most scores in the range of 53 to 55.  Corresponding to those variable scores are apparent ebbs and flows in psychiatric symptomatology.

Overall, the evidence from this period presents a picture of the Veteran as an individual who experiences psychiatric impairment that, while variable, can include symptoms such as panic attacks, mood swings, racing and disorganized thoughts, compulsive symptoms, nightmares, poor sleep, an inability to concentrate, impaired short-term memory, impaired judgment, emotional lability, hostility, anger, frustration, impulsiveness, intrusive behavior, pressured speech, depression, anxiety, hopelessness, social withdrawal outside his family, and recurring suicidal ideation.  Taking the impact of this symptomatology into account, in terms of the Veteran's ability to engage in productive work and form relationships, and giving due consideration to a June 2012 opinion of a VA examiner-who, in essence, found the Veteran to be suffering from total occupational and social impairment due to this past complex of psychiatric symptomatology-the Board is persuaded that the evidence as to whether the Veteran's service-connected psychiatric disorders have been manifested by total occupational and social impairment since April 14, 2007, is, at least, in relative equipoise.  A 100 percent schedular rating is therefore assigned for the period from April 14, 2007, to June 13, 2012.

      b.  Special Monthly Compensation at the Housebound Rate

In a case such as this, where the Board is granting a 100 percent rating for a single disability, and the Veteran has other compensable disabilities, the Board is required to assess whether, as a result of its decision, the Veteran has ancillary entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  See Buie, 24 Vet. App. at 250-51; Akles v. Derwinski, 1 Vet. App. at 121.

Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated at 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

As noted previously, the AOJ, in May 2016, during the pendency of this appeal, assigned a total (100 percent) schedular evaluation for the Veteran's service-connected psychiatric disorders, effective June 14, 2012.  See Introduction, supra.  At the time of the AOJ's decision, the Veteran was also in receipt of, among other things, a 30 percent rating for ventricular arrhythmias, effective December 7, 2006; a 30 percent rating for cervical strain, effective December 7, 2006; a 20 percent rating for lumbosacral strain, effective March 1, 1998; and a 10 percent rating for duodenal ulcer, status post vagotomy and pyloroplasty.  Those four ratings (30, 30, 20, and 10 percent) combine to 70 percent.  38 U.S.C.A. § 4.25.  As such, and because they were assigned separate and distinct from the 100 percent rating for the Veteran's psychiatric disorders, and involved separate bodily systems, the AOJ granted special monthly compensation at the housebound rate, effective June 14, 2012.

In light of the Board's present decision granting a 100 percent schedular rating for the Veteran's service-connected psychiatric disorders from April 14, 2007, and the fact that his combined rating exclusive of psychiatric disorders was at that time greater than 60 percent, as noted, the Veteran is also entitled to special monthly compensation at the housebound rate, effective April 14, 2007.  Therefore, that benefit is granted as well.

B.  Cervical and Lumbar Spine

VA regulations define disability of the musculoskeletal system primarily as "the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  38 C.F.R. § 4.40.  To that end, section 4.40 provides that:

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

With regard to disorders of the joints, applicable regulations provide that "the factors of disability reside in reductions of their normal excursion of movements in different planes."  38 C.F.R. § 4.45.  To that end, the regulations provide that, when rating disabilities of the joints, inquiry will be directed to considerations such as:

(a)  Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).

(b)  More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).

(c)  Weakened movement (due to muscle injury, disease, or injury of peripheral nerves, divided or lengthened tendons, etc.).

(d)  Excess fatigability.
	
(e)  Incoordination, impaired ability to execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or atrophy of disuse.

Id.  The regulations further provide that instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are also to be considered.  Id. § 4.45(f).

The difficulty in rating functional loss due to factors such as pain on use was recognized by the United States Court of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, the Court noted that the VA examination relied upon to rate the veteran's disability had merely included findings as to the range of motion at the time of the examination, without accounting for factors enumerated in 38 C.F.R. § 4.40.  The Court cited the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994), in which 38 C.F.R. § 4.10 was quoted for the proposition that a rating examination must include a "full description of the effects of disability upon the person's ordinary activity."  DeLuca, 8 Vet. App. at 206 (emphasis added).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown.

Lumbar and cervical strain are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less, or if there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or for forward flexion of the thoracolumbar spine to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  "Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the . . . entire thoracolumbar spine . . . is fixed in flexion or extension . . .."  Id., Note (5).

Notes appended to the Rating Formula specify that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2).  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id.  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  

The foregoing criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51,455 (Supplementary Information). 

Objective neurologic abnormalities associated with disability of the spine, including, but not limited to, bowel or bladder impairment, are to be rated separately, under the appropriate diagnostic code(s).  Id., Note (1).  VA regulations provide that, for peripheral nerve injuries and their residuals, attention is to be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Paralysis of the upper radicular nerve group is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8510.  (Neuritis and neuralgia of that group are evaluated under Diagnostic Codes 8610 and 8710.)   Evaluations of 20, 30, and 40 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the minor (non-dominant) extremity.  Evaluations of 20, 40, and 50 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the major (dominant) extremity.  A 60 percent rating is warranted for complete paralysis affecting the minor extremity, with all shoulder and elbow movements lost or severely affected, with hand and wrist movements not affected, and a 70 percent rating is warranted for the same manifestations in the major extremity.  Id.

Diagnostic Codes 8511 and 8512 provide for the same tiered evaluations for mild, moderate, and severe, incomplete paralysis, and complete paralysis, of the nerves of the middle and lower radicular groups, with neuritis and neuralgia of those groups evaluated under Diagnostic Codes 8611, 8711, 8612, and 8712.

Paralysis of all radicular groups is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8513.  (Neuritis and neuralgia of all radicular groups is evaluated under Diagnostic Codes 8613 and 8713.)   Evaluations of 20, 30, and 60 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the minor extremity.  Evaluations of 20, 40, and 70 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the major extremity.  An 80 percent rating is warranted for complete paralysis affecting the minor extremity, and a 90 percent rating is warranted for the same manifestations in the major extremity.  Id.

Paralysis of the sciatic nerve is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8520.  (Neuritis and neuralgia of the sciatic nerve is evaluated under Diagnostic Codes 8620 and 8720.)  Evaluations of 10, 20, and 40 percent, respectively, are assigned for mild, moderate, and moderately severe, incomplete paralysis.  A 60 percent rating is warranted for severe, incomplete, paralysis, with marked muscular atrophy, and if the paralysis is complete (the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee is weakened (or very rarely, lost)), an 80 percent rating is warranted.  Id.

Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by the aforementioned organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate, degree.  38 C.F.R. § 4.124a.

Intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under section 4.25.  If intervertebral disc syndrome is present in more than one spinal segment, each segment is to be evaluated separately, provided that the effects in each spinal segment are clearly distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008), Note (2).

The relevant criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  Id.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id., Note (1).

1.  The Cervical Spine

The record reflects that service connection for cervical radiculopathy was established in January 1989.  The disability was evaluated as 10 percent disabling under Diagnostic Codes 5290-8512, effective March 28, 1988.  In December 1998, the rating was increased to 20 percent, effective May 5, 1997, with a temporary total rating in effect for the period from November 25, 1997, to March 1, 1998.

In the rating decision on appeal, the AOJ assigned a 30 percent rating, effective December 7, 2006 (recognized as the date of claim by the AOJ), under Diagnostic Codes 8513-5237.  In May 2016, the AOJ assigned separate 20 percent ratings under Diagnostic Code 8610 for radiculopathy of each upper extremity as a manifestation of service-connected cervical strain, effective April 16, 2015.

The Veteran is currently in receipt of the maximum schedular disability rating for limitation of motion of the cervical spine.  None of the evidence suggests that his cervical spine is ankylosed, and although he has been diagnosed with intervertebral disc syndrome, the evidence does not establish that the condition has been manifested by periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  See, e.g., VA examination reports dated in February 2008, June 2012, and August 2015.  As such, the preponderance of the evidence is against the assignment of a higher rating under Diagnostic Codes 5237 and 5243.

Turning to the matter of associated neurological impairment, the Board notes that VA recognized the presence of such impairment in 1989.  When service connection for disability of the cervical spine was originally granted, the initial rating was based, in part, on evidence demonstrating objective diminution to pinprick and touch at C6, C7, and C8, bilaterally.  Similarly, when the rating for the disability was increased in 1998, it was done, in part, on the basis of evidence of incomplete paralysis involving right-sided radicular nerves.  Notably, however, although not all of the corresponding records are available, the Veteran has reportedly undergone surgery to relieve cervical symptomatology on four occasions since 1998 (in or around 2003, 2006, 2007, and 2011); which may have since altered his disability picture.  

Throughout the course of the present appeal, the Veteran has complained of neurological symptoms such as numbness, tingling, weakness, and burning and pain in his arms, as well as paresthesias and diminished strength in his hands.  The presence of neurological impairment has not always been objectively confirmed on examination, however.  In January 2007, for example, a private physician, Dr. Orwitz, reported that the Veteran had a normal neuromuscular examination.  Similar findings were recorded on examination conducted in August 2007, in connection with the Veteran's application for disability benefits from the Social Security Administration (SSA), and the record contains an October 2007 report from a Dr. Cervantes, wherein it was noted that examination revealed no sensory loss in the upper extremities.

In addition, some examiners who have evaluated the Veteran have attributed some of the symptoms to conditions unrelated to the cervical spine.  In September 2007, for instance, Dr. Orwitz noted a mild slowing of the left ulnar nerve on electromyogram, but thought that it could be due to diabetes, rather than a radiculopathic process.  Similarly, in September 2008, a Dr. Zeid noted that the Veteran had symptoms of burning in his arms, but indicated that it was likely due to diabetic neuropathy; and in December 2011, a Dr. Moor noted a bilateral shoulder impingement that presumably accounted for at least some of the Veteran's complaints of upper extremity pain.

Yet, there is other evidence from around these same time frames that appears to confirm, or at least endorse, the idea that the Veteran has bone fide neurological impairment associated with the disability of his cervical spine.  In October 2007, Dr. Cervantes expressed a belief that the Veteran's complaints were symptomatic of adjacent disc disease.  Later that same month, another physician, Dr. O'Neil, noted that the Veteran had had some progression of cervical disease above and below the site of a prior operation, and that he had developed some atrophy in his left arm.  A Dr. Orwitz noted in a February 2010 report that nerve conduction studies revealed electrical evidence of an acute left C8 radiculopathy (which, according to other evidence, may have been due, at least in part, to a motor vehicle accident in June 2009), and a January 2012 report from a Dr. Cole noted evidence of decreased sensation along the C6-7 and C7-8 dermatomes on the right.

The Board finds the reports of the Veteran's February 2008 and April and August 2015 VA examinations the most probative evidence on the matter, inasmuch as those examinations were conducted for the express purpose of evaluating the disabling effects of the Veteran's cervical spine disorder.  Those examinations, at bottom, confirm the presence of neurological symptoms associated with the cervical spine, and describe the overall functional impairment attributable to such symptoms as no more than mild.  (Although the Veteran was also examined in June 2012, that examiner essentially declined to evaluate the Veteran for radicular symptoms.)

At the time of the February 2008 examination, an examiner noted that the Veteran had mildly active radiculopathies of the upper extremities, with a mild or minimal sensory loss on monofilament testing and motor function of 4/5, bilaterally.  At the time of the April and August 2015 examinations (both examinations were performed by the same examiner), the examiner ultimately concluded (in the August 2015 report) that the Veteran exhibited a mild radiculopathy of the upper extremities, bilaterally, involving the upper and middle radicular groups on the right, and the lower radicular group, bilaterally.  The examiner noted that the radiculopathy was manifested by constant, moderate pain in both extremities, severe paresthesias and/or dysesthesias in the right upper extremity, moderate paresthesias and/or dysesthesias in the left upper extremity, and severe numbness in both extremities, but that muscle strength was 4/5 with no atrophy and no other evidence of neurologic abnormalities.

Although the examiners' assessment of a "mild" impairment is not controlling, the Board is persuaded that it is in this case an apt descriptor of the Veteran's overall neurological loss, taking into account the totality of his complaints, together with the objective findings.  As such, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for radiculopathy of either upper extremity under Diagnostic Codes 8510 to 8513, 8610 to 8613, 8710 to 8713.

The Board is persuaded, however, that the currently assigned 20 percent ratings should be effective from December 7, 2006; the date of receipt of a claim for increase.  Although, as noted above, the evidence is somewhat inconsistent with respect to the precise nature and etiology of the Veteran's neurological symptoms since that time, the Veteran's cervical disability has long been recognized to have a neurological component, and it appears as likely as not that symptoms equivalent to mild, incomplete paralysis have been present since the date that he filed his claim.  38 C.F.R. § 4.3.

The Board has specifically considered whether the Veteran is entitled to "staged ratings."  See Fenderson and Hart, supra.  It is the Board's conclusion, however, that the Veteran's upper extremity radiculopathies have never been more than 20 percent disabling since the time of filing of the underlying claim for increase.  "Staged ratings" are not warranted.

2.  The Lumbar Spine

The record reflects that service connection for low back strain was established in August 1981.  The disability was evaluated as 10 percent disabling under former Diagnostic Code 5295, effective November 2, 1980.  The 10 percent rating was discontinued when the Veteran re-entered onto active duty in 1984, and was restored after his discharge from his second period of service, effective March 28, 1988.  In October 1993, the rating was increased to 20 percent, effective July 7, 1993.

In the rating decision on appeal, the AOJ denied a rating in excess of 20 percent under Diagnostic Code 5237.  In May 2016, while the present appeal was pending, the AOJ assigned separate 10 percent ratings under Diagnostic Code 8620 for radiculopathy of each lower extremity as a manifestation of service-connected lumbosacral strain, effective April 16, 2015.

The record reflects that the range of motion in the Veteran's thoracolumbar spine was measured by a private provider, Dr. Klausman, in August 2007; and by VA examiners in February 2008, June 2012, and April 2015.  On all four occasions, flexion in the thoracolumbar spine was noted to be no worse than to 40 degrees, to include after repetitive motion testing.  The Veteran's spine has never been found to be ankylosed, and while he has reported flare-ups, the April 2015 VA examiner expressly noted that an opinion with respect to functional loss with repeated use over a period of time, or during flare-ups, could not be offered without resort to speculation.  That conclusion is uncontradicted by other medical opinion evidence.  As such, there is no evidentiary basis for the assignment of a rating in excess of 20 percent under Diagnostic Code 5237.

Turning to the matter of associated neurological impairment, throughout the course of the present appeal the Veteran has complained of neurological symptoms such as weakness, cramps, muscle spasms, and burning pain with tingling and decreased sensation in his lower extremities.  As with the Veteran's cervical spine, the presence of neurological impairment has not always been objectively confirmed on examination.  In August 2007, for example, on examination conducted in connection with the Veteran's application for SSA disability benefits, it was noted that the reported effect on function was not consistent with neurological findings.

In addition, some examiners who have evaluated the Veteran have attributed at least some of the Veteran's lower extremity symptoms to conditions unrelated to the lumbosacral spine.  In August 2007, for instance, Dr. Klausman noted decreased sensation in a stocking distribution of the feet, but indicated that it was due to diabetic neuropathy.  Similarly, in September 2008, Dr. Zeid noted that the Veteran had symptoms of arthralgias of the feet that could be due to fibromyalgia, and numbness and burning in his legs that was attributable to diabetes.

Still, as with the cervical spine, there is other evidence from around these same time frames that appears to confirm, or at least endorse, the presence of bone fide neurological impairment associated with the disability of the lumbosacral spine.  In a September 2008 report, for example, Dr. Zeid appeared to endorse bilateral lower extremity paresthesias and numbness of the feet as a symptom of lumbar radiculopathy.  Similarly, in October 2008, Dr. Cervantes indicated that, in all likelihood, the Veteran's lower extremity pain was due to a herniated disc.  In January 2012, a Dr. Cole noted that the Veteran had decreased sensation over the thighs, bilaterally, as well as in the L5/S1 dermatome, with radicular-type symptoms at L4/5 and decreased muscle tone in both legs.

The Board finds the reports of the Veteran's February 2008 and April 2015 VA examinations the most probative evidence on the matter, inasmuch as those examinations were conducted for the express purpose of evaluating the disabling effects of the Veteran's lumbosacral spine disorder.  Those examinations, at bottom, confirm the presence of neurological symptoms associated with the lumbosacral spine, and describe the overall functional impairment attributable to such symptoms as no more than mild to moderate.  (As noted previously, although the Veteran was also examined in June 2012, that examiner essentially declined to evaluate the Veteran for radicular symptoms.)

At the time of the February 2008 examination, an examiner noted that the Veteran had moderately active radiculopathies of the lower extremities, with a moderate sensory loss on monofilament testing and motor function of 3/5 to 4/5, bilaterally.  At the time of the April 2015 examination, the examiner concluded that the Veteran exhibited a mild radiculopathy of the lower extremities, bilaterally, involving L2, L3, and L4, to include the femoral nerve, bilaterally.  The examiner noted that the radiculopathy was manifested by constant, moderate or severe pain in both lower extremities, moderate or severe paresthesias and/or dysesthesias, and severe numbness, but that muscle strength was 5/5 with no atrophy.  The examiner indicated that a portion of the Veteran's numbness (in his toes) was more consistent with diabetes mellitus than radiculopathy, and no other neurologic abnormalities were identified beyond those that were specifically described.

The evidence supports the assignment of a 20 percent rating for radiculopathies of each lower extremity from December 7, 2006.  The evidence of record with respect to the presence of lumbar-related radiculopathies was not definitive at the time that the Veteran filed his claim.  However, as noted, deficits were confirmed when he was eventually afforded an opportunity for VA examination in February 2008.  In the Board's view, the Veteran's assertions at the time of his claim, combined with the later confirmatory evidence on examination in February 2008, is sufficient to establish entitlement as of the date of claim.  Moreover, inasmuch as the February 2008 report reflects that the radiculopathies were moderately active at that time, and other evidence implicates involvement of the sciatic nerve (at L4 and L5), the Board is satisfied that the criteria for 20 percent ratings under Diagnostic Code 8520 were met.

The Board is also persuaded that the 20 percent ratings should continue beyond the date of the April 2015 VA examination.  Although the examiner who performed that examination opined that the Veteran's radiculopathy was mild, the evidence as a whole does not support a finding that the pathology underlying his condition has improved since 2008.  To the contrary, his diagnosis has since progressed from lumbosacral strain to degenerative disc disease.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter of continued severity since 2008.  38 C.F.R. § 4.3.

The preponderance of the evidence is against the assignment of a rating in excess of 20 percent, however.  None of the medical opinion evidence suggests that the Veteran's overall radicular impairment in either lower extremity is more than moderate in degree.  Nor is the Board persuaded that it is.  As noted in the records, although the Veteran's disability is manifested by constant, moderate or severe pain in both lower extremities, moderate or severe paresthesias and/or dysesthesias, and severe numbness, his muscle strength in the lower extremities has never been assessed below 3/5 during the period here in question.  Nor is his condition shown to be manifested by chronic muscle atrophy.

In arriving at these conclusions, the Board has specifically considered whether the Veteran is entitled to "staged ratings."  See Fenderson and Hart, supra.  It is the Board's conclusion, however, that the Veteran's lumbar strain and lower extremity radiculopathies have never been more than 20 percent disabling, each, since the time of filing of the underlying claim for increase.  "Staged ratings" are not warranted.

Finally, the Board has also considered whether a higher rating might be warranted under Diagnostic Code 5243.  However, although the Veteran has been diagnosed with intervertebral disc syndrome, and he maintains that he experiences incapacitating episodes of the disease, there is nothing in the record that documents that his condition is or has been manifested by periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, as required by regulation.  As such, a higher rating under Diagnostic Code 5243 cannot be assigned.

C.  Hypertension

Hypertension is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating is warranted if hypertension is manifested by diastolic blood pressure predominantly 100 or more; or if the systolic pressure is predominantly 160 or more; or if the condition requires continuous medication for control and there is a history of diastolic pressure predominantly 100 or more.  Id.

A 20 percent rating is warranted if the diastolic blood pressure is predominantly 110 or more; or if the systolic pressure is predominantly 200 or more.  Ratings of 40 and 60 percent, respectively, are assigned for diastolic blood pressures predominantly 120 or more, or 130 or more.  Id.

In the present case, service connection for hypertension was established in January 1989.  The disability was evaluated as zero percent (noncompensably) disabling under Diagnostic Code 7101, effective March 28, 1988.  The rating was assigned based, in part, on a blood pressure reading of 144/92 obtained during service in February 1988, and readings of 112/90, 130/90, and 114/80 obtained on VA examination in June 1988, when the Veteran was not on any medications for control.  The noncompensable rating has remained in effect to the present.

On the dozens of occasions that the Veteran's blood pressure has been recorded since he filed a claim for increase in December 2006, he has never been shown to have a diastolic blood pressure reading of 100 or more or a systolic blood pressure reading of 160 or more.  In addition, the record reveals only one occasion during the months prior to December 2006, when he was off of medications for control, when his diastolic blood pressure was shown to be 100.  See record from Dr. O'Neil, dated in May 2006.  His other blood pressure readings during that period (again, when he was not taking any medications for control) were 123/80 (in March 2006); 118/86 (in April 2006); 110/98 (in May 2006); 136/92 and 122/90 (in June 2006); and 116/74 (in July 2006).  In light of those findings, the Board cannot conclude that he has had a history diastolic blood pressure predominantly 100 or more at any time pertinent to the present appeal period.  The claim for a compensable schedular rating must therefore be denied.

D.  Other Considerations

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered whether any of the claims herein decided should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Board acknowledges that there is evidence that the Veteran's psychiatric disorders (prior to April 14, 2007), cervical and lumbar strain, and associated radiculopathies have significant effects.  It is the Board's conclusion, however, that those effects are fully contemplated by the regular schedular standards.

The Veteran's psychiatric symptoms are fully contemplated by General Rating Formula for Mental Disorders, which, by its very terms, takes into consideration the Veteran's full constellation of psychiatric symptomatology, including manifestations not specifically listed in the rating schedule.  See Mauerhan, supra.  The Veteran's cervical and lumbar orthopedic impairment, consisting primarily of pain and limited motion, and associated functional limitations, are also fully contemplated by the relevant diagnostic criteria, together the related provisions of 38 C.F.R. § 4.40 and 4.45, as are his impairments resulting from radiculopathy, which provide for higher evaluations for greater levels of impairment, all the way to, and including, complete paralysis of the affected nerves.  In addition, the Veteran has been separately service connected and evaluated for disabling conditions recognized as secondary to hypertension (specifically, for ventricular arrhythmias, claimed as a heart condition, to include coronary artery diseases and syncope), and the medical evidence does not reflect that he has any other pertinent conditions, signs, or symptoms related to hypertension, or that his activities of daily living or ability to work are otherwise affected by hypertension itself.  See VA examination reports dated in February 2008 and August 2015.  In sum, there is nothing in the record to suggest that any of his disability pictures are so exceptional or unusual as to render impractical the application of the regular schedular standards.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with his service-connected disabilities.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel of that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Bradley v. Peake, 22 Vet. App. 280 (2008).    

In this case, the evidence reflects that the Veteran remained gainfully employed through April 13, 2007.  He has already been granted a total schedular rating for his service-connected psychiatric disorders, effective April 14, 2007.  Prior to that, he was in receipt of a TDIU, effective from the same date.  None of the evidence suggests that his cervical and lumbar strain, associated radiculopathies, or hypertension alone actually or effectively rendered him unable to obtain or maintain gainful employment after April 13, 2007, so as to warrant a separate TDIU rating based on any one of those single disabilities.  Moreover, even assuming, for purposes of argument, that the evidence did establish entitlement to one or more separate TDIU ratings for one or more of those disabilities, the Veteran would not be entitled to an additional monetary benefit, inasmuch as he has already been awarded special monthly compensation at the housebound rate, effective April 14, 2007; which is the maximum available benefit based on combined evaluations.  As such, the matter is moot.


ORDER

A 70 percent rating is granted for bipolar disorder, PTSD, and phobic disorder from December 7, 2006, to April 13, 2007.

A 100 percent rating is granted for bipolar disorder, PTSD, and phobic disorder from April 14, 2007, to June 13, 2012.

Special monthly compensation at the housebound rate is granted from April 14, 2007, to June 13, 2012.

A rating in excess of 30 percent for cervical strain is denied.

A 20 percent rating is granted for radiculopathy of the right upper extremity from December 7, 2006, to April 15, 2015.

A rating in excess of 20 percent for radiculopathy of the right upper extremity is denied.

A 20 percent rating is granted for radiculopathy of the left upper extremity from December 7, 2006, to April 15, 2015.

A rating in excess of 20 percent for radiculopathy of the left upper extremity is denied.

A rating in excess of 20 percent for lumbosacral strain is denied.

A 20 percent rating is granted for radiculopathy of the right lower extremity from December 7, 2006, subject to the law and regulations governing the award of monetary benefits.

A 20 percent rating is granted for radiculopathy of the left lower extremity from December 7, 2006, subject to the law and regulations governing the award of monetary benefits.

An increased (compensable) rating for hypertension is denied.


REMAND

When the Veteran was examined for VA compensation purposes in April 2015, he reported that a private endoscopy performed a year earlier had demonstrated that his post-operative duodenal ulcer had recurred.  Because the report of that endoscopy, if obtained, could bear on the outcome of the Veteran's appeal with respect to the application of 38 C.F.R. § 4.114, Diagnostic Code 7348, efforts must be made to procure it.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

When this case was remanded in September 2014, the Board instructed, among other things, that the Veteran be examined for purposes of obtaining further findings relevant to the rating criteria set out at 38 C.F.R. § 4.114, Diagnostic Code 7305, pertaining to duodenal ulcer.  The record reflects that the requested examination took place in April 2015.  However, the report of that examination does not expressly indicate whether the Veteran's condition was manifested by vomiting, weight loss, hematemesis, melena, or anemia, as requested in the remand.  In addition, although the examiner checked a box indicating that the Veteran's vagotomy was "incomplete" (versus "complete"), she did not provide any explanation for that conclusion.  Nor did she provide all of the findings necessary to a proper evaluation of the Veteran's reported episodes of dumping syndrome.  38 C.F.R. § 4.114, Diagnostic Codes 7308, 7348.  As such, a new examination is required.  See, e.g., Stegall, supra.

The Veteran was also examined in April 2015 for purposes of determining whether he exhibited any current residuals of a head injury he reportedly sustained in service in 1982, when a hatch struck him on the head while on duty aboard the USS William C. Lawe.  The examiner, a psychiatrist, found that it was unlikely that any such residuals were present.  The examiner did not provide any substantive discussion of the Veteran's allegation, raised for the first time during the examination, that he had headaches he believed to be attributable to the incident in service.  Significantly, the Veteran's service treatment records contain several references to headaches, including a notation of a history of chronic headache in February 1988, shortly before he was separated from service.  In light of that fact, the case must be returned to the examiner for a supplemental report.

During the pendency of his claims for service connection for disabilities of the feet, the Veteran has alleged, among other things, that both of his feet were injured during service in 1979 when he suffered a crush injury to his left lower extremity; that he had multiple instances of foot sprains during service; that the injuries never healed correctly; that his feet presently tended to "turn," causing sprains or other impairment; and that he wears braces for his ankles to keep them from "rolling in."  See, e.g., Transcript of April 2014 BVA video-conference hearing; VA Form 9 (Appeal to Board of Veterans' Appeals) dated in April 2009.

When the Veteran's lower extremities were examined in April 2015 for purposes of obtaining an opinion with respect to whether he had any disabilities of the lower extremities that could be attributed to service, the examiner opined, in effect, that it was unlikely that a left calcaneal spur and numbness of the toes were caused or aggravated by service or the service-connected disabilities of the Veteran's lumbosacral spine and left lower extremity.  In doing so, however, the examiner did not provide an opinion as to the likelihood that bilateral ankle instability, diagnosed in May 2012, was attributable to service or a service-connected disability, as alleged by the Veteran.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant is shown to have the disability either at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to final adjudication).  As such, the case must be returned to the April 2015 examiner for a supplemental report.

(Because the requested development may produce evidence that bears on the identity and extent of recognized residuals of the crush injury of the left lower leg, the Board will defer adjudication of that matter until the development sought has been completed.  See, e.g., Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).)

Updated VA treatment records should also be procured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for records of the private endoscopy he reportedly underwent in or around 2014, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain records of treatment the Veteran has received through the VAMC in Bay Pines, Florida, since September 7, 2015.

3.  After the foregoing development has been completed to the extent possible, arrange for the Veteran to receive a VA examination to evaluate the severity of his duodenal ulcer, status post vagotomy and pyloroplasty.

After examining the Veteran and reviewing the record with the results of any testing deemed necessary, the examiner should indicate whether the Veteran's vagotomy for duodenal ulcer was complete or incomplete and, if it was incomplete, whether it has been manifested by recurrent duodenal ulcer(s) at any time since December 6, 2007.

The examiner should also indicate whether the Veteran has post-operative residuals of vagotomy and pyloroplasty that include stricture, continuing gastric retention, symptoms and a confirmed diagnosis of alkaline gastritis, and/or confirmed persisting diarrhea.  With respect to any noted dumping syndrome, the examiner should indicate whether the syndrome is best characterized as mild, moderate, or severe; whether there are episodes of epigastric distress and, if so, how frequently they occur; and whether the condition is manifested by characteristic circulatory symptoms, symptoms of hypoglycemia, diarrhea, weight loss, malnutrition, nausea, sweating, and/or anemia.

If the Veteran's condition is characterized by recurrent duodenal ulcer, the examiner should further indicate whether the recurrent ulcer is best characterized as mild, moderate, moderately severe, or severe; how often recurring symptoms occur, and whether the symptoms during such episodes are severe or incapacitating; whether there are continuous moderate manifestations; whether the ulcer is productive of anemia, weight loss, periodic vomiting, and/or recurrent hematemesis or melena; and whether the ulcer produces pain that is fully or partially relieved by standard ulcer therapy.  The examiner should also describe the extent to which duodenal ulcer impairs the Veteran's health.

The examiner should provide reasons for the opinions.

4.  Provide the record on appeal to the VA traumatic brain injury (TBI) examiner who previously evaluated the Veteran for residuals of head injury in April 2015.

The examiner should review the record and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the headaches of which the Veteran currently complains are residuals of the head injury he reportedly sustained in service in 1982, when a hatch struck him on the head while on duty aboard the USS William C. Lawe.  In so doing, the examiner should accept for analytical purposes that the head injury occurred as described and discuss the medical significance, if any, of the Veteran's multiple in-service complaints of headaches, to include in May 1978 (referring to continuous headache for two years); December 1978 (referring to headaches in the temporal region, disseminating to the parietal region); April 1984 (referring to constant headache and nosebleeds present since a motorcycle accident two years earlier); August 1984 (noting a history of headaches); and February 1988 (noting a history of chronic headache).  

If the April 2015 TBI examiner is no longer employed by VA, or is otherwise unable to provide the opinion requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

The examiner should provide reasons for the opinion.

5.  Make arrangements to provide the record on appeal to the VA examiner who previously evaluated the Veteran's lower extremities in April 2015, and prepared addenda in August and September 2015. 

The examiner should be asked to review the record and prepare a supplemental report with respect to the matter of whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that bilateral ankle instability, diagnosed by VA in May 2012 (even if no longer present), had its onset in, or was otherwise attributable to, service.  In so doing, the examiner should discuss the medical significance, if any, of service treatment records reflecting that the Veteran sprained his right ankle in August 1978; that he suffered a crush injury to his left lower extremity in April 1979; that he sprained his left ankle in January 1980; that he strained his left foot in September 1984; and that he sprained his left ankle again in January 1986.  The examiner should also discuss the medical significance of the fact that post-service medical evidence reflects that the Veteran sprained his right ankle again in February 1998, and his statements during the pendency of his claim to the effect that the injuries in service never healed correctly, that his feet tend to "turn," causing sprains or other impairment, and that he has worn braces for his ankles to keep them from "rolling in."

If it is the examiner's opinion that it is unlikely that the Veteran's bilateral ankle instability had its onset in, or is otherwise attributable to, service, the examiner should offer a further opinion as to whether it is at least as likely as not that such instability has been caused or aggravated by the service-connected disabilities of the Veteran's lumbosacral spine (to include the associated radiculopathies) and residuals of a crush injury to left lower extremity.

If the April 2015 examiner is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

The examiner should provide reasons for the opinions.

6.  If any benefit sought on appeal remains denied, issue an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


